AGREEMENT This Agreement is made by and between Celldonate Inc. ("CUSTOMER"), with its principal place of business at 325 - 1130 West Pender Street, Vancouverand Caring Capital Corporation ("FACILITATOR") with its principal place of business at 305 - 1130 West Pender Street, Vancouver. WHEREAS, CUSTOMER desires to retain FACILITATOR to Facilitate the Technology Development (the "Project") for CUSTOMER as described in the Work Plan (as defined in Section I below); WHEREAS, FACILITATOR desires to undertake the Project and agrees to do so under the terms and conditions set forth in this Agreement; NOW, THEREFORE, for good and valuable consideration, the parties agree as follows: Section 1. Work Plan. FACILITATOR has prepared a Work Plan for the Project, which includes the following: (a) the Hiring and Payment of Development Contractors; (b) the Hiring and Payment of Development Personnel; (c) the Payment of costs involved with the development; and (d) a timely reimbursement invoice to CUSTOMER Section 2. Payment.
